66 N.J. 466 (1975)
332 A.2d 606
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
SARAH WRIGHT, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 21, 1975.
Decided January 28, 1975.
*468 Mr. Carl W. Swanson, Jr., Assistant Prosecutor, argued the cause for the appellant (Mr. John S. Kuhlthau, Middlesex County Prosecutor, attorney).
Ms. Jane G. Kleinfeld, Assistant Deputy Public Defender, argued the cause for the respondent (Mr. Stanley Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment of the Appellate Division is reversed, and the conviction for manslaughter is *469 reinstated and the conviction for child neglect is vacated substantially for the reasons expressed by Judge Allcorn in his dissenting opinion reported at 132 N.J. Super. 130, 147 (1974).
For reversal  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD and Judge KOLOVSKY  7.
For affirmance  None.